Citation Nr: 0740439	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  99-11 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than October 20, 
2004 for a grant of service connection for coronary artery 
disease.  

2.  Entitlement to an effective date earlier than March 29, 
2004 for a grant of service connection for the residuals of 
frostbite injuries to both hands.  

3.  Entitlement to an effective date earlier than May 17, 
2006 for the assignment of a 60 percent disability rating for 
coronary artery disease.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1949 to September 1952.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  That rating decision denied an 
increased disability rating for the veteran's service-
connected residuals of Weil's disease and denied service 
connection for frostbite.  During the pendency of the appeal, 
service connection was granted for coronary artery disease 
and frostbite of the hands and feet.  The veteran perfected 
appeals with respect to claims involving entitlement to 
earlier effective dates for these disabilities.  The issue of 
entitlement to an increased rating for Weil's disease is 
distinct from the issues on appeal and is the subject of a 
second decision being issued by the Veterans Law Judge who 
conducted a hearing with respect to that issue.

In August 2007, a hearing was held before Susan S. Toth who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The testimony at 
this hearing dealt specifically with the issues involving 
earlier effective dates.  A copy of the transcript of that 
hearing is of record.

A motion to advance this case on the Board's docket was 
granted for good cause by the Board in November 2004.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The case was previously before the Board in December 2004 and 
June 2006, when it was remanded for examination of the 
veteran and readjudication in light of additional evidence 
submitted with respect to the claim for an increased rating.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal with respect to the 
issues involving entitlement to earlier effective dates. 


FINDINGS OF FACT

1.  The veteran separated from active service in September 
1952.

2.  Service connection for Weil's disease has been in effect 
since September 1952.

3.  The veteran's claim for an increased rating for Weil's 
disease and for service connection for frostbite, was 
received at the RO on December 30, 1997.

4.  The medical evidence of record reveals that the veteran 
had a myocardial infarction in 1983 and required a coronary 
artery bypass graft in 1992.  The medical evidence reveals 
that more than light manual labor was not feasible since this 
time.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 30, 1997 
for a grant of entitlement to service connection for coronary 
artery disease have been met. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.156(c), 3.400 (2007).

2.  The criteria for an effective date of December 30, 1997 
for a grant of entitlement to service connection for 
frostbite of the hands have been met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2007).

3.  The criteria for an effective date of December 30, 1997, 
and not prior thereto, for a 60 percent evaluation for 
coronary artery disease have been met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records, his contentions and hearing testimony, 
private medical records, VA medical records, and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claims for earlier 
effective dates.  

II.  Service Connection

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).

38 U.S.C.A. § 5101(a) (West 2002) provides that "a specific 
claim in the form prescribed by the Secretary . . . must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary."

Claim-application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. § 
3.1(p) (2007).  Date of receipt means the date on which a 
claim, information, or evidence was received by VA.  38 
C.F.R. § 3.1(r) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or someone acting as next friend of the 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2007).

Under VA regulations, if VA receives or associate with the 
claims folder relevant official service department records at 
any time after a decision is issued on a claim that had not 
been associated with the claims folder when VA first decided 
the claim, VA will reconsider the claim.  38 C.F.R. § 
3.156(c).  This regulation comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period involved, a 
retroactive evaluation will be assigned accordingly except as 
it may be affected by the filing date of the original claim.  
Id.

The veteran asserts that the effective dates of service 
connection for his coronary artery disease and frostbite of 
the hands should be December 1997, which is the date of 
claim.  

The veteran separated from active service in September 1952.  
Service connection for Weil's disease has been in effect 
since September 1952.  The veteran submitted a written 
statement which was received at the RO on December 30, 1997.  
The statement served as a claim for an increased rating for 
Weil's disease, which the veteran referred to as Korean 
hemorrhagic fever, and for service connection for frostbite.  

With respect to service connection for coronary artery 
disease, the veteran asserted in his claim for an increased 
rating for Weil's disease that the disability was improperly 
identified.  During the development of his appeal for an 
increased rating he asserted that he really had hemorrhagic 
fever during service which resulted in residual impairment of 
his cardiovascular system.  Ultimately, as a result of 
protracted development, it was established that the veteran 
had coronary artery disease which was related to the service-
connected Weil's disease / hemorrhagic fever.  December, 30 
1997 is the date of claim for an increased rating for Weil's 
disease.  It is also the date of claim for service connection 
for coronary artery disease.  Specifically, the increased 
rating claim ultimately resulted in service connection for 
coronary artery disease as a related or secondary condition.  
Accordingly, December, 30 1997 is the proper effective date 
for a grant of service connection for coronary artery 
disease.  

With respect to the claim for service connection for 
frostbite of the hands, the December 1997 claim stated 
"frostbite - incurred at or about the area of Kunur, North 
Korea during the period just after the Chinese intervention.  
While attached to 1st ROK Div.  Loss of sensation in toes and 
foot."  In February 1998, a VA examination for the residuals 
of cold injuries was conducted.  At this examination, the 
veteran reported cold injury symptoms related to both his 
hands and feet.  The position of the RO has been that the 
December 1997 claim for service connection specifically 
referred to the veteran's feet and did not mention the hands.  
However, within two months, the veteran was reporting cold 
injury symptoms of the hands at the February 1998 VA 
examination.  When viewed in a light most favorable to the 
veteran the December 1997 claim appears to be generally a 
claim for service connection for frostbite of the 
extremities.  As such, December 30, 1997 would also be the 
date of claim for service connection for frostbite of the 
hands.  Accordingly, December, 30 1997 is the proper 
effective date for a grant of service connection for 
frostbite of the hands.  

III.  Earlier Effective Dates for Increased Rating

The veteran claims entitlement to an earlier effective date 
for the assignment of a 60 percent disability rating for his 
coronary artery disease. Specifically, he claims that a 60 
percent disability rating is warranted effective from 
December 30, 1997, the effective date of service connection.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Thus, three possible dates may be 
assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  38 
C.F.R. § 3.157.

As noted in section II above, the veteran filed his original 
claim for an increased rating for Weil's disease, which also 
served as his claim for service connection for coronary 
artery disease in December 1997.  The key question is when 
did the veteran meet the criteria for the assignment of a 60 
percent disability rating for his coronary artery disease.  

During the course of this appeal, Diagnostic Code 7005 for 
arteriosclerotic heart disease (coronary artery disease) was 
amended.  Either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date. VAOPGCPREC 3-2000.

Prior to January 12, 1998, Diagnostic Code 7005, provided 
that a 30 percent evaluation was warranted for 
arteriosclerotic heart disease following typical coronary 
occlusion or thrombosis, or with history of substantiated 
anginal attacks, when ordinary manual labor is feasible.  A 
60 percent evaluation is warranted following a typical 
history of acute coronary occlusion or thrombosis, or with 
history of substantiated repeated anginal attacks, when more 
than light manual labor is not feasible.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).

Under the current rating criteria for Diagnostic Code 7005, a 
10 percent evaluation is warranted for arteriosclerotic heart 
disease (coronary artery disease) with a documented history 
of coronary artery disease where a workload of greater than 7 
METs, but not greater than 10 METs, results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, continuous 
medication is required.  A 30 percent evaluation contemplates 
a documented history of coronary artery disease where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation contemplates more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation contemplates chronic congestive heart failure; or 
where a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (2007).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note 2 (2007).

The veteran's 60 percent disability rating for his coronary 
artery disease has been assigned effective May 2006.  The RO 
indicates that this is the date of claim for an increased 
rating.  Specifically, a July 2006 VA examination report 
revealed that the veteran had a workload of 5 METs which 
meets the criteria for a 60 percent disability rating.  38 
C.F.R. § 4.104, Diagnostic Code 7005 (2007).

The veteran's private cardiologist has submitted a series of 
letters over the years supporting the veteran's claim.  The 
most recent letter is dated February 2007 and indicates that 
the physician has been treating the veteran since 1997.  The 
letter indicates a medical history of the veteran having a 
myocardial infarction in 1983 and a coronary artery bypass 
graft in 1992.  The physician noted that since that time the 
veteran was "asymptomatic for coronary artery disease."  
However, the veteran was seen in June 2004 for complaints of 
chest pain and required additional surgical intervention.  
The cardiologist also noted other disabilities such as 
diabetes mellitus and the veteran's frostbite and indicated 
that in view of the veteran's disabilities he could not 
"hold a full time job in his own trade."

The July 2006 VA examination is the first instance when 
adequate MET testing was conducted to rate the veteran under 
the current rating criteria.  However, the medical evidence 
of record dating from the date of claim for service 
connection in 1997 does reveal that the veteran had a prior 
heart attack in 1983 and heart surgery 1992.  While the 
private cardiologist indicates that after 1992 the veteran's 
coronary artery disease was asymptomatic, the evidence does 
not reveal that the veteran was truly capable of more than 
light manual labor from this point forward.  Accordingly, in 
light of his history of a myocardial infarction and heart 
surgery, along with more than light manual labor not being 
feasible, the Board believes that the evidence reveals that 
the veteran's disability picture for his coronary artery 
disease more nearly approximated the criteria for a 60 
percent disability rating at the date of claim for service 
connection on December 30, 1997.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).  Accordingly, an effective date 
of December 30, 1997 is assigned for a 60 percent disability 
rating for coronary artery disease.  


ORDER

An effective date of December 30, 1997, and not prior 
thereto, is granted for service connection for coronary 
artery disease.  

An effective date of December 30, 1997, and not prior 
thereto, is granted for service connection for the residuals 
of frostbite to the hands.  

An effective date of December 30, 1997, and not prior 
thereto, is established for a 60 percent disability 
evaluation for coronary artery disease.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


